Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
as of January 1, 2018 (the “Effective Date”), between Sam Martin (the
“Executive”) and CELLDEX THERAPEUTICS, INC., a Delaware corporation (the
“Company”) (collectively, the Executive and the Company shall be referred to as
the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive has been employed by the Company as its Senior Vice
President and Chief Financial Officer pursuant to the terms of an employment
agreement dated July 1, 2017 (the “Prior Employment Agreement”);

 

WHEREAS, as of the Effective Date the Company desires to employ the Executive as
its Senior Vice President and Chief Financial Officer, and the Executive desires
to accept such employment, on the terms and conditions set forth in this
Agreement; and

 

WHEREAS, the Company and the Executive have mutually agreed that, as of the
Effective Date, this Agreement shall amend, restate and replace the Prior
Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the Parties agree as follows:

 

1.                                      PURPOSE.  The Company desires to avail
itself of the services of the Executive as Senior Vice President and Chief
Financial Officer, and the Executive desires to provide such services in
accordance with the terms of this Agreement.  The Parties agree that the duties
and obligations expected of the Executive and of the Company are as set forth in
this Agreement.

 

2.                                      EFFECTIVE DATE AND TERM.  This Agreement
shall be effective, and its term (the “Term”) shall commence as of the Effective
Date.  The Term shall continue through and until December 31, 2018 (the “Initial
Term”), unless terminated sooner as provided by this Agreement or extended by
the Parties.  The Term shall be automatically renewed for successive periods of
one year each (each, a “Renewal Term”), unless either Party gives to the other
written notice of intent not to renew at least ninety (90) days prior to the
expiration of the Initial Term or any Renewal Term (a “Notice of Non-Renewal”).

 

3.                                      COMPENSATION.

 

A.                                    Salary.  During the Term, the Company
shall pay or cause to be paid to the Executive, in installments pursuant to the
Company’s payroll practices as in effect from time to time, a base salary at a
rate of $293,000.00 per annum or such greater amount as may from time to time be
determined by the Company (the “Base Salary”).  The Base Salary shall be
reviewed annually in accordance with the Company’s compensation and review
policies and, in the sole discretion of the Company, may be increased.

 

B.                                    Annual Bonus.  With respect to each fiscal
year of the Company that ends during the Term, the Executive shall be eligible
to receive an annual bonus having a target of 35% of the Executive’s then Base
Salary (the “Annual Bonus”) based upon the Executive’s overall performance of
the Services on behalf of the Company during such fiscal year.  The attainment
of any applicable performance goals and the amount to be paid in respect of the
Annual Bonus shall be determined by the Chief Executive Officer (“CEO”) in good
faith and in accordance with such written goals and policies as may be
established from time to time by the Company.  The Annual Bonus shall be deemed
to have been earned and accrued only upon the formal approval of the CEO of the
amount of the Annual Bonus following such determination.  The Annual Bonus, if
any, shall be payable as a lump-sum payment within sixty (60) days immediately
following the last day of the applicable fiscal year.  The Board may delegate
all or any of its obligations under this Agreement to the Compensation Committee
of the Board.

 

C.                                    Expenses.  The Company shall reimburse the
Executive for any travel, hotel, entertainment and other expenses reasonably
incurred by the Executive in furtherance of the Executive’s duties

 

--------------------------------------------------------------------------------


 

under this Agreement subject to and in accordance with the Company’s applicable
travel and expense reimbursement policies.

 

D.                                    Employee Benefits.  The Executive shall be
entitled to participate in any and all employee benefit plans in effect from
time to time that are provided generally to employees of the Company (excluding
severance plans, if any), and in any executive perquisite programs in effect
from time to time that provide benefits to other executives of the Company of
comparable stature and with comparable duties and responsibilities, in each case
to the extent permissible under the general terms and provisions of such plans
or programs and in accordance with the provisions thereof.  The Company may
amend, modify or rescind any employee benefit plan or program and/or change
employee contribution amounts to benefit costs without notice in its
discretion.  The Executive shall, during the Term, be entitled to paid time off
in accordance with applicable Company policies in effect from time to time, in
addition to public holidays observed by the Company.  The Executive shall be
entitled to twenty (20) business days of vacation each year (increasing to
twenty five (25) business days after ten (10) years of service as an employee of
the Company (including employment with any subsidiary of the Company)).  The
Executive shall be entitled to carry any unused vacation days over to the next
calendar year.  However, in no event will Executive’s accrued but unused
vacation exceed 40 days.

 

E.                                    Directors’ and Officers’ Liability
Insurance.  The Company shall indemnify the Executive to the fullest extent
permitted under its by-laws.  During the Term, the Company shall acquire and pay
for directors’ and officers’ liability insurance coverage for its senior
executive officers, and the Executive shall be named as a covered officer under
such policy during the Term.

 

4.                                      DUTIES OF THE EXECUTIVE.

 

A.                                    Duties.  During the Term, the Executive
shall hold the title of Senior Vice President and Chief Financial Officer and
shall perform such duties as the Company may reasonably require and shall use
his best efforts to carry into effect the directions of Company senior
management.  The Executive shall report to the CEO or any other officer of the
Company that the CEO or the Board of Directors (the “Board”) shall designate
from time to time.  During the Term, the Executive shall be bound by, and comply
fully with, all of the Company’s policies and procedures in place from time to
time for employees and, to the extent applicable, officers.

 

B.                                    Representation.  During the Term, the
Executive shall well and faithfully serve the Company and use the Executive’s
best efforts to promote the interests of the Company.  The Executive shall at
all times give the Company the full benefit of his knowledge, expertise,
technical skill and ingenuity in the performance of his duties and exercise of
his powers and authority in the capacity or capacities described in
Section 4(A) hereof, as the case may be.

 

C.                                    Time Devoted by Executive.  The Executive
agrees to devote substantially all of the Executive’s time and attention during
business hours and such additional time and attention as may reasonably be
required to perform his duties hereunder.

 

5.                                      RESTRICTIONS ON THE EXECUTIVE.

 

A.                                    Non-Disclosure of Confidential
Information.  All information learned or developed by the Executive during the
course of the Executive’s employment by the Company or any subsidiary thereof
will be deemed “Confidential Information” under the terms of this Agreement. 
Examples of Confidential Information include, but are not limited to, business,
scientific and technical information owned or controlled by the Company,
including the Company’s business plans and strategies; business operations and
systems; information concerning employees, customers, partners and/or licensees;
patent applications; trade secrets; inventions; ideas; procedures; formulations;
processes; formulae; data and all other information of any nature whatsoever
which relate to the Company’s business, science, technology and/or products.  In
addition, Confidential Information shall include, but not be limited to, all
information which the Company may receive from third parties.  The Executive
will not disclose to any person at any time or use in any way, except as
directed by the Company, either during or after the employment of the Executive
by the Company, any Confidential Information.  The foregoing restrictions shall
not apply to information which is or becomes part of the public domain though no
act or failure to act by the Executive.  In addition to the foregoing, in the
process of the Executive’s employment with the Company, or

 

2

--------------------------------------------------------------------------------


 

thereafter, under no condition is the Executive to use or disclose to the
Company, or incorporate or use in any of his work for the Company, any
confidential information imparted to the Executive or with which he may have
come into contact while in the employ of his former employer(s).

 

Executive acknowledges receipt of the following notice under the Defend Trade
Secrets Act:  An individual will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret if
he/she (i) makes such disclosure in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney and such
disclosure is made solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) such disclosure was made in a complaint or
other document filed in a lawsuit or other proceeding if such filing is made
under seal.

 

B.                                    Inventions.  The term “Invention” means
any invention, discovery, improvement, apparatus, implement, process, compound,
composition or formula, whether or not patentable, conceived or reduced to
practice, in whole or in part, by the Executive (alone, or jointly with others)
during any term of his employment by the Company and twelve (12) months
thereafter which directly or indirectly relates to the business, science,
technology or products of the Company and/or any Confidential Information.  The
Executive will keep, on behalf of the Company, complete, accurate, and authentic
accounts, notes, data, and records (“Records”) of each and every Invention,
which Records will, at all times, be the property of the Company.  The Executive
will comply with the directions of the Company with respect to the manner and
form of keeping or surrendering Records and will surrender to the Company all
Records at the end of the Executive’s term of employment by the Company.

 

Each Invention will be the sole and exclusive property of the Company. The
Executive will, at the request of the Company, make application in due form for
United States letters patent and foreign letters patent (each, a “Patent”) on
any Invention and execute any necessary documents in connection with the
Patents.  The Executive will assign and transfer to the Company all right,
title, and interest of the Executive in any Patents or Patent applications.  The
Executive agrees to cooperate with any actions necessary to continue, renew or
retain the Patents.  The Company will bear the entire expense of applying for
and obtaining the Patents.

 

For one year after the termination of the term of the Executive’s employment by
the Company, the Executive will not file any applications for Patents on any
Invention other than those filed at the request of and on behalf of the Company.

 

The Executive, as a condition of his employment, hereby represents that, to the
best of his knowledge, there is not as of the date of this Agreement any
agreement or obligation outstanding with or to any of his former employers or
other party, which would restrict, limit or in any way prohibit all or any
portion of his work or employment, nor is there in his possession any
confidential information used by any of his former employers or any other party
(except as may have been revealed in generally available publications or
otherwise made publicly available).

 

C.                                    Non-Competition; Non-Solicitation.

 

(1)  Non-Competition.  During the Term, without the consent of the Board, and
thereafter as specifically provided in Subsection 6.A.(2), 6.B.(4) or 6.C.(2),
the Executive may not directly or indirectly engage in, or have any interest in,
any business (whether as employee, officer, director, agent, security holder,
creditor, consultant, or otherwise) that competes with the vaccine and/or
antibody business of the Company or any subsidiary thereof (as such business may
exist during the Term).

 

(2)  Non-Solicitation of Employees.  During the Term, and thereafter as
specifically provided in Subsection 6.A.(2), 6.B.(4) or 6.C.(2), the Executive
shall not, directly or indirectly induce or solicit any employee or independent
contractor of the Company or any subsidiary thereof to terminate his or her
employment with the Company for the purpose of  joining another company in which
the Executive has an interest (whether as an employee, officer, director, agent,
security holder, creditor, consultant, or otherwise).

 

D.                                    Breach.  The Executive acknowledges that
there may be circumstances in which his breach of any covenant set forth in this
Section 5 could cause substantial harm to the Company which may not be

 

3

--------------------------------------------------------------------------------


 

compensable by monetary damages alone, and which could potentially entitle the
Company to injunctive relief.  However, by acknowledging this possibility, the
Executive is not agreeing to waive his right to require the Company to meet its
evidentiary burdens as required by law in any cause of action brought by the
Company seeking such injunctive relief.  The restrictions contained in
Subsection 5.C. above shall not prohibit Executive from owning (beneficially or
of record) less than 5% of any class of equity or debt security issued by a
publicly-held company, regardless of whether that publicly-held company is
otherwise a competitor of the Company.

 

6.                                      TERMINATION.

 

A.                                    Termination for Cause by the Company.

 

(1)  This Agreement and the Term may be terminated “for cause” by the Company
pursuant to the provisions of this Subsection 6.A.  If the Company determines
that “cause” exists for termination of the Executive’s employment, written
notice thereof must be given to the Executive describing the state of affairs or
facts deemed by the Company to constitute such cause.  Unless the Company
determines that the conduct constituting cause is not curable, the Executive
shall have thirty (30) days after receipt of such notice to cure the reason
constituting cause and if the Executive does so to the reasonable satisfaction
of the Company, the Term shall not be terminated for the cause specified in the
notice.  During such thirty (30) day period, the Term shall continue and the
Executive shall continue to receive his full Base Salary, expenses and benefits
pursuant to this Agreement.  If such cause is not cured to the Company’s
reasonable satisfaction within such thirty (30) day period, the Executive may
then be immediately terminated by the Company.  For purposes of this Agreement,
the words “for cause” or “cause” means (i) dishonest statements or acts of the
Executive with respect to the Company or any subsidiary or other affiliate of
the Company; (ii) the commission by or indictment of the Executive for (A) a
felony or (B) any misdemeanor involving moral turpitude, deceit, dishonesty or
fraud (indictment, for these purposes, meaning an indictment, probable cause
hearing or any other procedure pursuant to which an initial determination of
probable or reasonable cause with respect to such offense is made); or
(iii) gross negligence, willful misconduct or insubordination of the Executive
with respect to the Company or any subsidiary or other affiliate of the Company.

 

(2)  In the event the Term is terminated by the Company for cause, the
provisions of Subsections 5.C.(1) and 5.C.(2) shall continue to apply for one
year after the conclusion of the Term.

 

(3)  In the event the Term is terminated by the Company for cause, the
Executive’s entire right to salary and benefits hereunder (with the exception of
Base Salary and Annual Bonus (if any) earned and accrued prior to termination)
shall cease upon such termination.

 

B.                                    Termination Without Cause by the Company
or for Good Reason by the Executive.

 

(1)  The Company shall have the right to terminate the Term, at any time,
without cause upon ninety (90) days’ written notice to the Executive.

 

(2)  The Executive shall have the right to terminate the Term for good reason on
thirty (30) days written notice to the Company.  For purposes of this Agreement,
the words “for good reason” or “good reason” shall be limited to the following
actions by the Company without the Executive’s consent:  (a) the assignment to
the Executive of any duties or responsibilities that results in a material
diminution in the Executive’s position or function; provided, however, that a
change in the Executive’s title or reporting relationships shall not provide the
basis for a termination with good reason; (b) a relocation of the Executive’s
business office to a location more than fifty (50) miles from the location in
Needham, Massachusetts at which the Executive is working as of the Effective
Date, except for required travel by the Executive on the Company’s business to
an extent substantially consistent with the Executive’s business travel
obligations as of the Effective Date; or (c) a material breach by the Company of
any provision of this Agreement or any other material agreement between the
Executive and the Company concerning the terms and conditions of the Executive’s
employment.  Such a termination by the Executive for good reason shall not be
considered a resignation pursuant to Subsection 6.C.(1).

 

(3)  In the event the Term is terminated pursuant to Subsection 6.B.(1) or
6.B.(2), or in the event that the Term is terminated at the end of the Initial
Term or a Renewal Term in connection with the Company providing the Executive
with a Notice of Non-Renewal effective in connection with the expiration of the

 

4

--------------------------------------------------------------------------------


 

Initial Term or a Renewal Term, the Company shall pay the Executive as a
severance benefit a lump sum cash severance payment in an amount equal to 100%
of the Executive’s then existing annual Base Salary (i.e., twelve (12) months of
Base Salary) (the “Severance Payment”) plus Base Salary and Annual Bonus (if
any) earned and accrued prior to termination.  In addition, if and to the extent
the Executive timely elects to continue his health insurance employee benefits
pursuant to COBRA, then the Company will pay the Executive for a period of 18
months, commencing with the payroll date on or following the 63rd day after the
last day of his employment with the Company, subject to the effectiveness of the
Release (as defined below) a monthly amount, payable in accordance with the
Company’s regular payroll practices, equal to the applicable COBRA costs,
subject to applicable tax withholdings (the “Supplemental Payments”).  The
Severance Payment shall be paid within 10 days following the effectiveness of
the Release (as defined below); provided, however, that if necessary to comply
with the restriction in Section 409A(a)(2)(B) of the Internal Revenue Code of
1986, as amended (the “Code”) concerning payments to “specified employees,” to
the extent applicable, such payment shall be delayed until the first business
day of the seventh month following the Executive’s termination of employment and
“separation from service” (within the meaning of Section 409A of the Code). 
Notwithstanding any provisions of the stock option plan or stock option
agreement pursuant to which any stock options were granted to the Executive, the
Executive shall be entitled to exercise his vested equity awards until one year
from the date of termination of employment or the expiration of the stated
period of the vested equity award, whichever period is the shorter.

 

(4)  In the event the Term is terminated or the Executive’s employment with the
Company terminates in a manner described in this Section 6.B., the provisions of
Subsections 5.C.(1) and 5.C.(2) shall continue to apply for one year after the
conclusion of the Term.

 

(5)  Notwithstanding any provision to the contrary contained herein, the
Executive shall not be eligible or entitled to receive the Severance Payment,
Supplemental Payments or Change in Control Payment (as defined below), as
applicable, unless he executes (and does not revoke during any applicable
revocation period) and delivers to the Company a separation agreement and
release of claims, in such form prepared in good faith by the Company and
provided to the Executive to review no later than 10 days following the last day
of his employment with the Company, within 55 days following his last day of
employment with the Company (the “Release”).  Notwithstanding anything to the
contrary contained herein, in the event such 55-day period covers more than one
calendar year, the Severance Payment shall be paid in the second calendar year
(on the first regular pay date of such calendar year following the date that the
Release becomes effective and is no longer subject to revocation, unless a later
date is required by Section 6.B.(3) above), regardless of whether the Executive
executes and delivers the Release in the first or the second calendar year
encompassed in such 55-day period.

 

C.                                    Resignation by the Executive.

 

(1)  The Executive shall have the right to terminate the Term, by way of
resignation, upon ninety (90) days’ written notice to the Company.  A
termination by the Executive for good reason pursuant to Subsection
6.B.(2) shall not be considered a resignation pursuant to this Subsection
6.C.(1).

 

(2)  In the event the Term is terminated pursuant to Subsection 6.C.(1), the
provisions of Subsections 5.C.(1) and 5.C.(2) shall continue to apply for one
year after the conclusion of the Term.

 

(3)  In the event the Term is terminated pursuant to Subsection 6.C.(1), the
Executive’s entire right to salary and benefits hereunder (with the exception of
Base Salary and Annual Bonus earned and accrued prior to termination) shall
cease upon such termination.

 

D.                                    Termination Upon Change in Control.

 

(1)  For the purposes of this Agreement, a “Change in Control” shall mean any of
the following events that occurs following the Effective Date:

 

(a)                                 An acquisition (other than directly from the
Company) of any voting securities of the Company (the “Voting Securities”) other
than in a “Non-Control Acquisition” (as defined below) by any “Person” (as the
term “person” is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended, (the “1934 Act”)) which results in such Person
first attaining “Beneficial Ownership” (within

 

5

--------------------------------------------------------------------------------


 

the meaning of Rule 13d-3 promulgated under the 1934 Act) of fifty-one percent
(51%) or more of the combined voting power of the Company’s then outstanding
Voting Securities.  For purposes of the foregoing, a “Non-Control Acquisition”
shall mean an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) maintained by (x) the Company or (y) any corporation or other
Person of which a majority of its voting power or its equity securities or
equity interest is owned directly or indirectly by the Company (a “Subsidiary”),
or (ii) the Company or any Subsidiary.

 

(b)                                 The individuals who, as of the date of this
Agreement, were members of the Board (the “Incumbent Board”) cease for any
reason to constitute at least 66 2/3% of the Board; provided, however, that if
the election, or a nomination for election by the Company’s shareholders, of any
new director was approved by a vote of at least 66 2/3% of the Incumbent Board,
such new director shall be considered as a member of the Incumbent Board;
provided further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the 1934 Act) or other actual or threatened solicitation of
the proxies or consents by or on behalf of a Person other than the Board (a
“Proxy Contest”) including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest; or

 

(c)                                  The consummation of a transaction approved
by the Company’s shareholders and involving:  (1) a merger, consolidation or
reorganization in which the Company is a constituent corporation, unless (i) the
shareholders of the Company, immediately  before such merger, consolidation or
reorganization, own, directly or indirectly immediately following such merger,
consolidation or reorganization, at least a majority of the combined voting
power of the outstanding voting securities of the corporation resulting from
such merger, consolidation or reorganization (the “Surviving Corporation”) in
substantially  the same proportion as their ownership of the voting securities
immediately before such merger, consolidation or reorganization, (ii) the
individuals who were members of the Incumbent Board immediately prior to the
execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation, and (iii) no Person other than (w) the
Company, (x) any Subsidiary, (y) any employee benefit plan (or any trust forming
a part thereof) maintained by the Company, the Surviving Corporation or any
Subsidiary, or (z) any Person who, immediately prior to such merger,
consolidation or reorganization had Beneficial Ownership of fifty-one percent
(51%) or more of the then outstanding Voting Securities, has Beneficial
Ownership of fifty-one percent (51%) or more of the combined voting power of the
Surviving Corporation’s then outstanding voting securities (a transaction
described in clauses (i) and (ii) shall herein be referred to as a “Non-Control
Transaction”); (2) a complete liquidation or dissolution of the Company; or
(3) an agreement for the sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than a transfer to a
Subsidiary).

 

(d)                                 Notwithstanding the foregoing, a Change in
Control shall not be deemed to occur solely because the level of Beneficial
Ownership held by any Person (the “Subject Person”) exceeds the designated
percentage threshold of the outstanding Voting Securities as a result of a
repurchase or other acquisition of Voting Securities by the Company reducing the
number of shares outstanding, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
Voting Securities by the Company, and after such share acquisition, the Subject
Person becomes the Beneficial Owner of any additional Voting Securities which,
assuming the repurchase or other acquisition had not occurred, increases the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall occur.

 

(2)  In the event of a termination of the Term pursuant to an event described in
Section 6.B. above, that occurs within a period of one year immediately
following a Change in Control, then this Section 6.D. shall apply instead of
Section 6.B., and the Company shall provide the Executive the following
benefits:

 

(a)                                 Amount:  In addition to all compensation for
services rendered by Executive to the Company up to the date of termination, the
Company shall pay to Executive a single lump-sum payment in an amount equal to
(i) twenty-four (24) times Executive’s highest monthly base compensation paid
hereunder during the preceding twenty-four month period, plus (ii) 150% of the
highest one-year Annual Bonus actually received by the Executive during the
preceding two full fiscal years prior to the date of termination (such

 

6

--------------------------------------------------------------------------------


 

aggregate amount the “Change in Control Payment”).  The Change in Control
Payment shall be paid within 10 days following the effectiveness of the Release;
provided, however, that if necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Code concerning payments to “specified employees,”
to the extent applicable, such payment shall be delayed until the first business
day of the seventh month following the Executive’s termination of employment and
“separation from service” (within the meaning of Section 409A of the Code).

 

(b)                                 Benefits:  In addition to the payment
described above, the Company shall provide the Executive with the Supplemental
Payments.

 

(c)                                  Acceleration of Options:  One hundred
(100%) percent of the Executive’s outstanding, unvested options, restricted
stock and/or equity awards (“Equity Awards”) shall, immediately prior to the
consummation of the Change in Control, become fully and immediately vested to
the extent not already so provided under the terms of such Equity Awards;
provided, however, that if the acquirer in a Change in Control grants Equity
Awards having (in the reasonable opinion of the Board) a value at least equal to
the value of Executive’s then-unvested Company Equity Awards, then 50% of the
Executive’s outstanding, unvested Company Equity Awards shall become fully and
immediately vested immediately prior to the consummation of the Change in
Control (and the remaining 50% shall terminate upon the consummation of the
Change in Control).  Notwithstanding any provisions of the stock option plan or
stock option agreement pursuant to which any stock options subject to the
preceding sentence were granted, the Executive shall be entitled to exercise
such Equity Awards until three years from the date of termination of employment
or the expiration of the stated period of the Equity Award, whichever period is
the shorter.

 

(d)                                 Golden Parachute Payment Provisions:  If any
payment or benefit the Executive would receive pursuant to a Change in Control
from the Company or otherwise (including, without limitation, the acceleration
of any Company Equity Awards) (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be reduced to the Reduced Amount.  The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Executive’s receipt, on an after-tax basis, of the greater amount
of the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order: reduction of cash payments;
cancellation of accelerated vesting of stock options or equity awards; reduction
of employee benefits.  In the event that acceleration of vesting of stock option
or equity award compensation is to be reduced, such acceleration of vesting
shall be cancelled in the reverse order of the date of grant of the Executive’s
stock options or equity awards.

 

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations and shall make all determinations relating to the
reduction of parachute payments described in the foregoing paragraph.  If the
accounting firm so engaged by the Company is also serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder.  The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and the Executive within fifteen (15) calendar days after the date on
which the Executive’s right to a Payment is triggered (if requested at that time
by the Company or the Executive) or such other time as requested by the Company
or the Executive.  If the accounting firm determines that no Excise Tax is
payable with respect to a Payment, either before or after the application of the
Reduced Amount, it shall furnish the Company and the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to such Payment.  Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and the
Executive.

 

7

--------------------------------------------------------------------------------


 

E.                                    Termination for Disability.

 

(1)  Should the Executive be absent from work as a result of personal injury,
sickness or other disability for any continuous period of time exceeding one
hundred eighty (180) days, the Term may be terminated by the Company, upon
written notice given to the Executive, because of the Executive’s disability.

 

(2)  In the event the Term is terminated pursuant to Subsection 6.E.(1), the
Company shall have no further obligation to the Executive except to pay to the
Executive any Base Salary or Annual Bonus earned and accrued but remaining
unpaid prior to termination of the Term (and to provide the Executive with the
benefits under any disability insurance or disability benefits plan
then-maintained by the Company for the Executive’s benefit, in accordance with
the terms and conditions of such plan).  In addition, notwithstanding any
provisions of the stock option plan or stock option agreement pursuant to which
any stock options were granted, the Executive shall be entitled to exercise any
of Executive’s stock options vested as of the final day of the Term until
eighteen months from the final day of the Term or the expiration of the stated
period of the option, whichever period is the shorter.

 

F.                                     Termination Upon Death.  The Term shall
terminate upon the death of the Executive and the Company shall have no further
obligation to the Executive or his estate except to pay the Executive’s estate
any Base Salary or Annual Bonus earned and accrued but remaining unpaid prior to
his death.  In addition, notwithstanding any provisions of the stock option plan
or stock option agreement pursuant to which any stock options were granted, the
Executive’s estate shall be entitled to exercise any of Executive’s stock
options vested as of the final day of the Term until eighteen months from the
final day of the Term or the expiration of the stated period of the option,
whichever period is the shorter.

 

7.                                      MISCELLANEOUS.

 

A.                                    Notice.  Any notice to be given hereunder
shall either be delivered personally, sent by nationally recognized overnight
courier service (with next business day delivery requested) and/or sent by first
class certified mail and regular mail.  The address for service on the Company
shall be its registered office, and the address for service on the Executive
shall be his last known place of residence.  A notice shall be deemed to have
been served as follows:

 

(1)  if personally delivered, at the time of delivery;

 

(2)  if sent by overnight courier service, at the end of the next business day;
and/or

 

(3)  if posted, at the expiration of 48 hours (10 days if international) after
the envelope containing the same was delivered into the custody of the postal
authorities.

 

B.                                    Taxes.  Any payments made pursuant to this
Agreement shall be subject to any tax or similar withholding requirements under
applicable federal, state or local employment or income tax laws or similar
statutes or other provisions of law then in effect.  This Agreement is intended
to comply with the requirements of Section 409A (“Section 409A”) of the Code and
the regulations thereunder (including, as applicable, the exemptions and
exceptions set forth therein).  The payments provided for herein are intended to
be exempt from Section 409A and to not constitute “nonqualified deferred
compensation” as defined in Section 409A.  To the extent that any provision in
this Agreement is ambiguous as to its compliance with Section 409A, the
provision shall be interpreted in a manner so that no payment due to the
Executive shall be deemed subject to an “additional tax” within the meaning of
Section 409A(a)(1)(B) of the Code.  For purposes of Section 409A, each payment
made under this Agreement shall be treated as a separate payment.
Notwithstanding anything contained herein to the contrary, to the extent any
payment under Section 6 hereof is determined to constitute “nonqualified
deferred compensation” as defined in Section 409A, the Executive shall not be
considered to have terminated employment with the Company for purposes of
Section 6 hereof unless the Executive has incurred a “termination of employment”
from the Company within the meaning of Treasury Regulation
§1.409A-1(h)(1)(ii) promulgated under Section 409A of the Code. Notwithstanding
the foregoing, if necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Code concerning payments to “specified employees,”
any payment made to the Executive pursuant to this Agreement on account of the
Executive’s separation from service that would otherwise be due hereunder within
six

 

8

--------------------------------------------------------------------------------


 

months after such separation from service shall nonetheless be delayed until the
first business day of the seventh month following the Executive’s separation
from service.  In no event may the Executive, directly or indirectly, designate
the calendar year of any payment.  All reimbursements provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement is not subject to liquidation or exchange for
another benefit.  The Executive further acknowledges that, while this Agreement
is intended to comply with Section 409A, any tax liability incurred by the
Executive under Section 409A is solely the responsibility of the Executive.

 

C.                                    Clawback.  Any incentive-based or other
compensation paid to the Executive under this Agreement or any other agreement
or arrangement with the Company which is subject to recovery under any law,
government regulation or stock exchange listing requirement will be subject to
such deductions and/or clawback as may be required by such law, government
regulation or stock exchange listing requirement.  In addition, if the Executive
is or becomes an executive officer subject to the incentive compensation
repayment requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Acts (the “Dodd-Frank Act”), then if required by the Dodd-Frank Act
or any of its regulations he will enter into an amendment to this Agreement or a
separate written agreement with the Company to comply with the Dodd-Frank Act
and any of its regulations.

 

D.                                    Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
heirs, personal representatives, successors and assigns, provided that neither
Party shall assign any of its rights or privileges hereunder without the prior
written consent of the other Party except that the Company may assign its rights
hereunder to a successor in ownership of all or substantially all the assets of
the Company.

 

E.                                    Severability.  Should any part or
provision of this Agreement be held unenforceable by a court of competent
jurisdiction, the validity of the remaining parts or provisions shall not be
affected by such holding, unless such enforceability substantially impairs the
benefit of the remaining portions of the Agreement.

 

F.                                     Waiver.  No failure or delay on the part
of either Party in the exercise of any right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or privilege preclude other or further exercise thereof or of any
other right of privilege.

 

G.                                   Captions.  The captions used in this
Agreement are for convenience only and are not to be used in interpreting the
obligations of the Parties under this Agreement.

 

H.                                   Choice of Law; Jury Trial Waiver.  The
validity, construction and performance of this Agreement and all matters
directly or indirectly arising hereunder shall be governed by the laws of the
State of Delaware, without regard to choice of laws provisions, and the Company
and the Executive irrevocably consent to the exclusive jurisdiction and venue of
the federal and state courts located within Delaware, and courts with appellate
jurisdiction therefrom, in connection with any matter based upon or arising out
of this Agreement.  THE COMPANY AND THE EXECUTIVE HEREBY WAIVE THEIR RESPECTIVE
RIGHT TO TRIAL BY JURY IN ANY ACTION CONCERNING THIS AGREEMENT OR ANY AND ALL
MATTERS ARISING DIRECTLY OR INDIRECTLY HEREFROM AND REPRESENT THAT THEY HAVE
CONSULTED WITH COUNSEL OF THEIR CHOICE OR HAVE CHOSEN VOLUNTARILY NOT TO DO SO
SPECIFICALLY WITH RESPECT TO THIS WAIVER.

 

I.                                        Entire Agreement.  This Agreement
embodies the entire understanding of the Parties as it relates to the subject
matter contained herein and as such, supersedes any prior agreement or
understanding between the Parties relating to the terms of employment of the
Executive (but not any option grant agreement issued by the Company to the
Executive), including without limitation the Prior Employment Agreement.  No
amendment or modification of this Agreement shall be valid or binding upon the
Parties unless in writing executed by the Parties.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

 

CELLDEX THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Anthony Marucci

 

Title:

Chief Executive Officer

 

 

 

/s/ Sam Martin

 

SAM MARTIN

 

10

--------------------------------------------------------------------------------